Exhibit 10.7

AMENDMENT NO. 1 TO THE PETROHAWK ENERGY CORPORATION

SECOND AMENDED AND RESTATED 2004 EMPLOYEE INCENTIVE PLAN

The first two sentences in Section V of the Petrohawk Energy Corporation Second
Amended and Restated 2004 Employee Incentive Plan (the “Plan”) are hereby
deleted in their entirety and replaced with the following:

“The aggregate number of shares of Restricted Stock, shares of Incentive Stock
and Shares which may be issued under Stock Options granted under the Plan shall
not exceed 7,050,000. In addition, the aggregate number of shares of Restricted
Stock and Incentive Stock combined which may be issued under the Plan shall not
exceed 3,525,000.”

This Amendment No. 1 to the Plan is effective this 12th day of July, 2006.

 

Petrohawk Energy Corporation By:   /s/  Floyd C. Wilson Name:          Floyd C.
Wilson Title:  

       President, Chief Executive Officer

       and Chairman of the Board